DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1, line 10, 11, 21, recites “the condenser” and should recites - - the primary condenser - - for consistency.
Claim 3, line 7, recites “the condenser” and should recites - - the primary condenser - - for consistency.
Claim 9 line 7, recites “logic controller” and should recited - - a logic controller - - for proper grammar.
Appropriate correction is required.
Claims 2-11 are objected to as being dependent from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 15, recites “refrigerant”.  However, it is unclear if this is the same refrigerant as recited in claim 1, line 2.  For purposes of examination “refrigerant” will be considered - - the refrigerant - - .
	Claim 3, last line, recites “the second prescribed travel path”.  However, there is insufficient antecedent basis for this limitation in the claim.  For purposes of examination “the second prescribed travel path” will be considered - - a second prescribed travel path - - .
	Claim 4, line 8, recites “refrigerant”.  However, it is unclear if this is the same refrigerant as recited in claim 1, line 2.  For purposes of examination “refrigerant” will be considered - - the refrigerant - - .
	Claim 8, line 15, recites “pressurized refrigerant”.  However, it is unclear if this is the same pressurized refrigerant as recited in claim 1, lines 18-19.  For purposes of examination “pressurized refrigerant” will be considered - - the pressurized refrigerant - - .
Claims 2-11 are rejected to as being dependent from a rejected claim.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fineblum (US 4,918,937) teaches a refrigeration system including refrigerant pump (22) a condenser, an evaporator, a compressor, refrigerant, and a closed-loop circulation system connecting the components of the refrigeration system pump wherein a heat source comprise heat from an internal combustion engine.
Doub Jr. (US 4,281,969) teaches a thermal pump including a vapor pump, a condenser, an evaporator, a compressor, refrigerant, and a circulation system connecting the components of the thermal pump.
Schilchtig (US 3,763,663) teaches a thermal pump including a vapor pump, a condenser, an evaporator, a compressor, refrigerant, and a circulation system connecting the components of the thermal pump.
Lofgreen et al. (US 3,470,707) teaches a refrigeration system including a vapor pump, condenser, an evaporator, a compressor, refrigerant, and a closed-loop circulation system connecting the components of the refrigeration system pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763